Case 2:18-cv-01481-DDP-JEM Document 258 Filed 10/07/19 Page 1 of 1 Page ID #:14159

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-01481-DDP-JEM                                          Date     October 7, 2019
 Title             Ironhawk Technologies, Inc. v. Dropbox, Inc.




 Present: The Honorable          DEAN D. PREGERSON, UNITED STATES DISTRICT JUDGE
                      Patricia Gomez                                          Maria Bustillos
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Keith J. Wesley                                           Clara J. Shin
                 Matthew Lawrence Venezia                                    Matthew Q. Verdin
                                                                            Jeffrey M. Davidson


 Proceedings:                 Motion to Exclude Testimony from Plaintiff's Trademark Law Expert Witness
                              [84]
                              Motion to Exclude Testimony of Robert Wunderlich [85]
                              Motion for Partial Summary Judgment as to Dropbox's Advice of Counsel
                              Defense [89]
                              Motion for Summary Judgment [91]



        Case called; appearances made. Court and counsel confer as reflected on the record. The matters
are taken under submission.




                                                                                                   :     30
                                                               Initials of Preparer   PG




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
